SHARE EXCHANGE AGREEMENT

AND

PLAN OF REORGANIZATION




THIS AGREEMENT, made effective this 4th day of July, 2008, by and among Grand
Motion, Inc., a Nevada corporation, (“GNDM”), Biomedical Implant Technologies
Ltd., an Ontario corporation (“BIT”), and all of the shareholders of BIT
(“Shareholders”).




RECITALS




WHEREAS, GNDM, a public, reporting company, desires to acquire 100% of the total
outstanding capital stock of BIT;




WHEREAS, GNDM and BIT and the Shareholders have agreed to the transaction
whereby GNDM will acquire all of the issued and outstanding shares of common
stock of BIT from the Shareholders in exchange for 20,000,000 shares of the
common stock of GNDM (the “GNDM Common Stock” or “GNDM Shares”) to be issued to
the Shareholders, pro rata; and




WHEREAS, the transaction is intended to qualify as a tax-free reorganization
under Sections 368 (a)(1)(B) of the Internal Revenue Code of 1986, as amended
(the “Code”); and




NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, the parties hereto intending to be legally
bound hereby, agree as follows:




ARTICLE 1 - EXCHANGE OF SECURITIES




1.1

Issuance of Shares.  Subject to all of the terms and conditions of this
Agreement, concurrent with the execution of this Agreement, GNDM hereby assigns,
transfers and conveys the GNDM Common Stock to the Shareholders; and in exchange
thereof, the Shareholders hereby assign, transfer and convey to GNDM 100% of the
outstanding common shares of BIT (the “BIT Common Stock”). The number of GNDM
Shares issued to the Shareholders by GNDM and the number of BIT Common Stock
delivered to GNDM by the Shareholders are as set forth in Schedule 1.1.




1.2

Exemption from Registration; Reorganization.  The parties hereto intend that the
GNDM Common Stock to be issued to the Shareholders shall be exempt from the
registration requirements of the Securities Act of 1933, as amended (the “Act”),
and pursuant to applicable state statutes.  The parties hereto expect this
transaction to qualify as a tax-free reorganization under Sections 368 (a)(1)(B)
of the Internal Revenue Code of 1986, as amended (the “Code”) but no IRS ruling
or opinion of counsel is being sought in connection therewith and such ruling or
opinion is not a condition to closing the transactions herein contemplated.








1










ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF BIT




BIT hereby represents and warrants to GNDM that:




2.1

Organization.  BIT is a corporation duly organized, validly existing, and in
good standing under the laws of the Ontario, has all necessary corporate powers
to carry on its business as now owned and operated, and is duly qualified to do
business and is in good standing in each of the states and other jurisdictions
where its business requires qualification.




2.2

Capital.  BIT’s authorized capital presently consists of unlimited shares of
common Class A stock, no par value, of which, as of the date hereof, 10,000 of
such shares are issued and outstanding. There are no shares, warrants or options
outstanding or which have been reserved for issuance based upon certain
specified contingencies. All issued and outstanding shares have been duly
authorized, validly issued and are fully paid and non-assessable, and are
subject to no preemptive rights of any shareholder.  BIT no subsidiaries.




2.3

Directors and Officers.  Schedule 2.3 to this Agreement, the text of which is
hereby incorporated by reference, contains the names and titles of all of the
directors and officers of BIT as of the date of this Agreement.




2.4

Compliance with Laws.  BIT has substantially complied with, and is not in
violation of, all applicable federal, state or local statutes, laws and
regulations, including, without limitation, any applicable building, zoning,
environmental, employment or other law, ordinance or regulation affecting its
properties, products or the operation of its business except where such
non-compliance would not have a materially adverse effect on the business or
financial condition of BIT.  BIT has all licenses and permits required to
conduct its business as now being conducted and as contemplated in its Business
Plan




2.5

Financial Statements.  On or before Closing, BIT will deliver to GNDM, a copy of
the audited and unaudited financial statements of BIT as of November 30, 2007
and for the six month period ending at May 31, 2008 (“BIT Financial
Statements”).  These financial statements have been prepared from the books and
records of BIT, and present fairly the financial position of BIT as of May 31,
2008, and have been prepared in accordance with generally accepted accounting
principles consistently applied with those used in preparing financial
statements of BIT during prior fiscal periods.  




2.6

Absence of Changes.  Since the date of the most recent financial statements
there has not been any change in the financial condition or operations of BIT,
except for changes in the ordinary course of business, which changes have not in
the aggregate been materially adverse.  




2.7

Absence of Undisclosed Liabilities.  As of the date of its most recent balance
sheet, BIT did not have any material debt, liability, or obligation of any
nature, whether accrued, absolute, contingent or otherwise, and whether due or
to become due, that is not reflected





2







in such balance sheet or incurred in the ordinary course of business following
the date of the last balance sheet included.




2.8

Investigation of Financial Condition.  Without in any manner reducing or
otherwise mitigating the representations contained herein, GNDM and/or its
attorneys shall have the opportunity to meet with accountants and attorneys to
discuss the financial condition of BIT.  BIT shall make available to GNDM and/or
its attorneys all books and records of BIT.  If the transaction contemplated
hereby is not completed, all documents received by GNDM and/or its attorneys
shall be returned to BIT and all information so received shall be treated as
confidential.




2.9

Litigation.  BIT is not a party to any suit, action, arbitration or legal,
administrative or other proceeding, or governmental investigation pending or, to
the best knowledge of BIT, threatened against or affecting BIT or its business,
assets or financial condition, except for matters which would not have a
material affect on BIT or its properties.  BIT is not in default with respect to
any order, writ, injunction or decree of any federal, state, local or foreign
court, department, agency or instrumentality applicable to it.  BIT is not
engaged in any lawsuits to recover any material amount of monies due to it.




2.10

Ownership of Shares.   The delivery of BIT Common Stock by the Shareholders as
contemplated herein will result in GNDM's immediate acquisition of record and
beneficial ownership of 100% of BIT's capital stock, free and clear of all liens
and encumbrances subject to applicable State and Federal securities laws.  Such
shares were duly and validly issued, fully paid and non-assessable.




2.11

Ability to Carry Out Obligations.  The execution and delivery of this Agreement
by the Shareholders and BIT and the performance by the Shareholders of the
obligations hereunder in the time and manner contemplated will not cause,
constitute or conflict with or result in (a) any material breach or violation of
any of the provisions of or constitute a material default under any license,
indenture, mortgage, charter, instrument, articles of incorporation, by-laws, or
other agreement or instrument to which BIT is a party, or by which it may be
bound, nor will any consents or authorizations of any party other than those
hereto be required, (b) an event that would permit any party to any material
agreement or instrument to terminate it or to accelerate the maturity of any
indebtedness or other obligation of BIT, or (c) an event that would result in
the creation or imposition of any material lien, charge, or encumbrance on any
asset of BIT.




2.12

Assets.  BIT has good and marketable title to all of the properties and assets
reflected on its latest balance sheet (except for property and assets disposed
of in the ordinary course of business after the date thereof), free and clear of
all liens and encumbrances, except as noted therein, and except for liens of
taxes not delinquent.




2.13

NRC Agreements.  BIT shall insure that it license and research & development
agreements with the Canadian National Research Council are binding and in force
and effect at Closing.








3







2.14

Business Plan.  The Business Plan of BIT delivered to GNDM accurately describes
the business and operations of BIT.  BIT has all right, title and interest in
future patents, formulas, trademarks, know-how, and other intellectual property
discussed in such Business Plan or required to undertake the business and
operations and manufacture and sell the products described in such Business Plan
and is not required to pay any royalties for the use of such intellectual
property to any person or entity.




2.15

Indemnification.  Shareholders (severally in proportion to their shares in BIT
as set forth in Schedule 1.1) and BIT agree to defend and hold GNDM harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies, including
interest, penalties, and reasonable attorney fees, that it shall incur or
suffer, which arise out of, result from or relate to any breach of, or failure
by Shareholders to perform any of their respective representations, warranties,
covenants and agreements in this Agreement or in any schedule or other
instrument furnished or to be furnished by Shareholders under this Agreement.







ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF GNDM




GNDM represents and warrants to BIT and the Shareholders that:




3.1

Organization.  GNDM is a corporation duly organized, validly existing, and in
good standing under the laws of Nevada, has all necessary corporate powers to
own its properties and to carry on its business as now owned and operated, and
is duly qualified to do business in each of such states and other jurisdictions
where its business requires such qualification.




3.2

Capital.  GNDM’s authorized capital presently consists of 100,000,000 shares of
Common Stock at $0.001 par value per share, as of the date hereof, 26,040,000
shares of Common Stock.  GNDM has no subsidiaries.




At Closing, the authorized capital stock will consist of 100,000,000 shares of
$0.0001 par value Common Stock of which approximately 26,040,000 shares of
Common Stock will be issued and outstanding.  All of the issued and outstanding
shares will be duly and validly issued, fully paid and non-assessable.  There
are no outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating GNDM to issue or to
transfer from treasury any additional shares of its capital stock of any class
or to repurchase any such shares.




3.3

Business.  On or before the closing GNDM shall have no operations.




3.4

Financial Statements. GNDM will deliver to BIT a copy of the statement of
account of GNDM as known to the current officers and directors of GNDM at May
31, 2008.  To the best of our knowledge and information, GNDM has had minimal or
no operations for the past three years. These financial statements have been
prepared from the books and records of GNDM for the fiscal year then ended, and
have been prepared in accordance





4







with generally accepted accounting principles consistently applied with those
used in preparing financial statements of GNDM during prior fiscal periods.




3.5

Absence of Changes.  Since the date of the Balance Sheet there has not been any
change in the financial condition or operations of GNDM.




3.6

Absence of Undisclosed Liabilities.  As of the date of the Balance Sheet GNDM
did not have any material liabilities.




3.7

Investigation of Financial Condition.  Without in any manner reducing or
otherwise mitigating the representations contained herein, Shareholders shall
have the opportunity to meet with GNDM's accountants to discuss the financial
condition of GNDM.  GNDM shall make available to BIT and Shareholders all books
and records of GNDM in its possession and control.




3.8

Compliance with Laws.  GNDM has complied with all, and is not in violation of
any, applicable federal, provincial or local statutes, laws and regulations
(including, without limitation, any applicable building, zoning, environmental
or other law, ordinance, or regulation) affecting its properties or the
operation of its business, except where non-compliance would not have a
materially adverse effect on the business or operations of GNDM.




3.9

Litigation.  GNDM is not a party to any suit, action, arbitration, legal,
administrative, or other proceeding, or governmental investigation pending or,
to the best knowledge of GNDM, threatened against or affecting GNDM or its
business, assets, or financial condition.




3.10

Authority.  The Board of Directors of GNDM has authorized the execution of this
Agreement and the transactions contemplated herein, and when approved by the
shareholders of GNDM it will have full power and authority to execute, deliver
and perform this Agreement and this Agreement will be the legal, valid and
binding obligation of GNDM, is enforce¬able in accordance with its terms and
conditions, except as may be limited by bankruptcy and insolvency laws and by
other laws affecting the rights of creditors generally.




3.11

Ability to Carry Out Obligations.  The execution and delivery of this Agreement
by GNDM and the performance by GNDM will not conflict with or result in (a) any
material breach or violation of any of the provisions of or constitute a default
under any license, indenture, mortgage, charter, instrument, Articles of
Incorporation, bylaws, or other agreement or instrument to which GNDM is a
party, or by which it may be bound, nor will any consents or authorizations of
any party other than those hereto be required, (b) an event that would permit
any party to any material agreement or instrument to terminate it or to
accelerate the maturity of any indebtedness or other obligation of GNDM, or (c)
an event that would result in the creation or imposition of any material lien,
charge, or encumbrance on any asset of GNDM.








5







3.12

Title.  The shares of GNDM stock to be issued pursuant to this Agreement will
be, at closing, free and clear of all liens, security interests, pledges,
charges, claims encumbrances and restrictions of any kind.  None of such shares
of GNDM stock are or will be subject to voting trusts or agreements, no person
holds or has the right to receive any proxy or similar instrument with respect
to such shares, except as provided in this Agreement. GNDM is not a party to any
agreement that offers or grants to any person the right to purchase or acquire
any of the securities to be issued pursuant to this Agreement.  There is no
applicable local, state or federal law, rule, regulation or decree which would,
as a result of the issuance of the shares of GNDM stock, impair, restrict or
delay any voting rights with respect to the shares of GNDM stock.




3.13

National Quotation Bureau Pink Sheet Listing.  GNDM is currently quoted on the
OTCBB National Quotation Bureau Board (“OTCBB”) with the following symbol: GNDM.




3.14

Indemnification. GNDM agrees to indemnify, defend and hold Shareholders and BIT
harmless against and in respect of any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penal¬ties, and reasonable attorney’s fees, that they shall
incur or suffer, which arise out of, result from or relate to any breach of, or
failure by GNDM to perform any of its representations, warranties, covenants and
agreements in this Agreement or in any schedule or other instrument furnished or
to be furnished by GNDM under this Agreement.







ARTICLE 4 - ADDITIONAL REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS




Each Shareholder hereby represents and warrants to GNDM that:




4.1

Share Ownership.  The Shareholders hold shares of BIT Common Stock as
respectively set forth in Schedule 1.1 hereto.  The shares are owned of record
and are held beneficially by each holder thereof, and such shares are not
subject to any lien, claim, encumbrance or pledge.  Each Shareholder has the
authority to exchange such shares pursuant to this Agreement.




4.2

Investment Intent.  Each Shareholder understands and acknowledges that the
shares of GNDM Common Stock are being offered for exchange in reliance upon the
exemption provided in Regulation S of the Securities Act of 1933 (the
“Securities Act”) for non-public offerings; and each Shareholder makes the
following representations and warranties with the intent that the same may be
relied upon in determining the suitability of each Shareholder as a purchaser of
securities.




a)

The GNDM Shares are being acquired solely for the account of each Shareholder,
for investment purposes only, and not with a view to, or for sale in connection





6







with, any distribution thereof and with no present intention of distributing or
reselling any part of the GNDM Shares.




b)

Each Shareholder agrees not to dispose of his GNDM Shares or any portion thereof
unless and until counsel for GNDM shall have determined that the intended
disposition is permissible and does not violate the Securities Act of 1933 or
any applicable state securities laws, or the rules and regulations thereunder.




c)

Each Shareholder acknowledges that GNDM has made all documentation pertaining to
all aspects of GNDM and the transaction herein available to him/her and to
his/her qualified representative(s), if any, and has offered such person or
persons an opportunity to discuss GNDM and the transaction herein with the
officers of GNDM.




4.3

Shareholders and Issued Stock.  Schedule 1.1 annexed hereto sets forth the
names, shareholdings and consents of 100% of BIT shareholders to this
transaction.




4.4

Indemnification.  Each Shareholder recognizes that the offer of GNDM Shares to
him/her is based upon his/her representations and warranties set forth and
contained herein and hereby agrees to indemnify and hold harmless GNDM against
all liability, costs or expenses (including reasonable attorney's fees) arising
as a result of any misrepresentations made herein by such Shareholder.




4.5

Restrictive Legend.  Each Shareholder agrees that the certificates evidencing
the GNDM Shares acquired pursuant to this Agreement will have a legend placed
thereon which will restrict the sale of said shares for times and upon
conditions that are subject to federal and state securities laws. The legend is
set forth below;




The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended (the "Act") or any state
securities law. These shares have been acquired for investment and may not be
offered for sale, hypothecated, sold or transferred, nor will any assignee or
transferee thereof be recognized by the Company as having any interest in such
shares, in the absence of (i) an effective registration statement with respect
to the shares under the Act, and any other applicable state law, or (ii) an
opinion of counsel satisfactory to the Company that such shares will be offered
for sale, hypothecated, sold or transferred only in a transaction which is
exempt under or is otherwise in compliance with the applicable securities laws.







ARTICLE 5




[omitted]











7










ARTICLE 6 - CLOSING COVENANTS




The Closing of this Agreement is conditioned upon the occurrence of the
following events:  




6.1.

Change of Officers and Directors. At or prior to Closing, (a) Jim Akrivos and
Mislav Pavelic shall be appointed as Directors of GNDM, (b) Xinjun Wang shall
resign as a Director of GNDM, (c) Jim Akrivos shall resign in all officer
capacities of GNDM, and (d) Mislav Pavelic shall be appointed to Chairman,
President, Secretary, and Chief Financial Officer of GNDM.




6.2.

Return of Common Stock. Twenty million (20,000,000) shares of GNDM common stock
presently outstanding and held by Shawn Pecore shall be returned before Closing
without any additional consideration. Shawn Pecore hereby acknowledges that the
return of such shares is a material inducement for BIT to enter into this
transaction.







ARTICLE 7 - CONDITIONS PRECEDENT TO SHAREHOLDERS’ PERFORMANCE




7.1

Conditions.  Shareholders' obligations hereunder shall be subject to the
satisfaction, at or before the Closing, of all the conditions set forth in this
Article 7.  Shareholders may waive any or all of these conditions, in whole or
in part, without prior notice; provided, however, that no such waiver of a
condition shall constitute a waiver by Shareholders of any other condition of or
any of Shareholders' rights or remedies, at law or in equity, if GNDM shall be
in default of any of its representations, warranties, or covenants under this
Agreement.




7.2

Accuracy of Representations.  Except as otherwise permitted by this Agreement,
all representations and warranties by Shareholders in this Agreement or in any
written statement that shall be delivered to GNDM by Shareholders under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.




7.3

Performance. Shareholders shall have performed, satisfied, and complied with all
covenants, agreements, and conditions required by this Agreement to be performed
or complied with by them, on or before the Closing Date.




7.4

Absence of Litigation.  No action, suit, or proceeding before any court or any
governmental body or authority, pertaining to the transaction contemplated by
this Agreement or to its consummation, shall have been instituted or threatened
against a Shareholder on or before the Closing Date.




7.5

Acceptance by BIT Shareholders.  The holders of an aggregate of not less than
100% of the issued and outstanding shares of common stock of BIT shall have
agreed to exchange their shares for shares of GNDM Common Stock.








8







7.6

Certificate.  Shareholders shall have delivered to GNDM a certificate, dated the
Closing Date, certifying that each of the conditions specified in Sections 7.2
through 7.5 hereof have been fulfilled.







ARTICLE 8 - CONDITIONS PRECEDENT TO GNDM’S PERFORMANCE




8.1

Conditions.  GNDM's obligations hereunder shall be subject to the satisfaction,
at or before the Closing, of all the conditions set forth in this Article 8.
 GNDM may waive any or all of these conditions, in whole or in part, without
prior notice; provided, however, that no such waiver of a condition shall
constitute a waiver by GNDM of any other condition of or any of GNDM's other
rights or remedies, at law or in equity, if Shareholders shall be in default of
any of their representations, warranties, or covenants under this Agreement.




8.2

Accuracy of Representations.  Except as otherwise permitted by this Agreement,
all representations and warranties by GNDM in this Agreement or in any written
statement that shall be delivered to Shareholders by GNDM under this Agreement
shall be true and accurate on and as of the Closing Date as though made at that
time.




8.3

Performance.  GNDM shall have performed, satisfied, and complied with all
covenants, agreements, and conditions required by this Agreement to be performed
or complied with by it, on or before the Closing Date.




8.4

Absence of Litigation.  No action, suit or proceeding before any court or any
governmental body or authority, pertaining to the transaction contemplated by
this Agreement or to its consummation, shall have been instituted or threatened
against GNDM on or before the Closing Date.




8.5

Officers' Certificate.  GNDM shall have delivered to Shareholders a certificate,
dated the Closing Date and signed by the President of GNDM certifying that each
of the conditions specified in Sections 8.2 through 8.4 have been fulfilled.







ARTICLE 9 – CLOSING




9.1

Closing.  The Closing and the Closing Date shall mean the date of this
Agreement.  At the Closing:




a)

Each Shareholder shall present the certificates representing his/her shares of
BIT being exchanged to GNDM, and such certificates will be duly endorsed.




b)

Each Shareholder shall receive a certificate or certificates representing the
number of shares of GNDM Common Stock for which the shares of BIT common stock
shall have been exchanged.








9







c)

GNDM shall deliver an officer's certificate, as described in Section 8.5 hereof,
dated the Closing Date, representing that all representations, warranties,
covenants and conditions set forth in this Agreement on behalf of GNDM are true
and correct as of, or have been fully performed and complied with by, the
Closing Date.




d)

GNDM shall deliver a signed consent and/or Minutes of the Directors of GNDM
approving this Agreement and each matter to be approved by the Directors of GNDM
under this Agreement.




e)

Mislav Pavelic shall deliver a certificate, as described in Section 7.6 hereof,
dated the Closing Date, that all representations, warranties, covenants and
conditions set forth in this Agreement on behalf of Shareholders are true and
correct as of, or have been fully performed and complied with by, the Closing
Date, with the exception that the warranty as to ownership of shares by other
Shareholders is qualified to the best of their knowledge and belief.




f)

Each Shareholder does hereby fully and unconditionally release and discharge any
and all, debts, claims and causes of actions which each party, their heirs,
successors and assigns have or may have at any time against BIT and its
officers, directors, employees, counsel, agents and shareholders, including
those claims relating to any past due wages or other compensation, other than
those debts, claims and causes of actions set forth in the BIT Financial
Statements.







ARTICLE 10 – MISCELLANEOUS




10.1

Captions.  The Article and paragraph headings throughout this Agreement are for
convenience and reference only, and shall in no way be deemed to define, limit,
or add to the meaning of any provision of this Agreement.




10.2

No Oral Change.  This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged orally, but it can be changed by an agreement
in writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.




10.3

Non-Waiver.  Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such





10







breach or failure, and (iii) no waiver by any party of one breach by another
party shall be construed as a waiver with respect to any other or subsequent
breach.




10.4

Time of Essence.  Time is of the essence of this Agreement and of each and every
provision hereof.




10.5

Entire Agreement.  This Agreement contains the entire Agreement and
understanding among the parties hereto, supersedes all prior agreements and
understandings, and constitutes a complete and exclusive statement of the
agreements, responsibilities, representations and warranties of the parties.




10.6

Counterparts.  This Agreement may be executed ¬ in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




10.7

Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given
or delivered by a national courier service, or on the third day after mailing if
mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid, and properly addressed as follows:




To GNDM:

Jim Akrivos




c/o State Agent And Transfer Syndicate, Inc.

112 North Curry Street

Carson City, NV, 89703




To BIT :

Mislav Pavelic

25 The West Mall, #253, Unit 1336

Toronto, Ontario, M9C 1B8




To Shareholders: To the Shareholder’s Representative c/o BIT




10.9

Binding Effect.  This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties to this Agreement.




10.10

Mutual Cooperation.  The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.




10.11

Announcements.  GNDM and Shareholders will consult and cooperate with each other
as to the timing and content of any announcements of the transactions
contemplated hereby to the general public or to employees, customers or
suppliers.








11







10.12

Expenses.  Each party will pay his/hers/its own legal, accounting and any other
out-of-pocket expenses reasonably incurred in connection with this transaction,
whether or not the transaction contemplated hereby is consummated.




10.13

Brokerage.  BIT, GNDM, and Shareholders each represent that no finder, broker,
investment banker or other similar person has been involved in this transaction.
 Each party agrees to indemnify and hold the others harmless from payment of any
brokerage fee, finder’s fee or commission claimed by any other person or entity
who claims to have been involved in the transaction herein because of an
association with such party.




10.14

Survival of Representations and Warranties.  The representations and warranties
of the parties set forth in this Agreement or in any instrument, certificate,
opinion, or other writing provided for herein, shall survive the Closing
irrespective of any investigation made by or on behalf of any party for a period
of one year.




10.15

Schedules.  As of the execution hereof, the parties hereto have provided each
other with the Schedules provided for hereinabove, including any items
referenced therein or required to be attached thereto.  Any material changes to
the Schedules shall be immediately disclosed to the other parties.




10.16

Arbitration of Disputes.  Any dispute or controversy arising out of or relating
to this Agreement, any document or instrument delivered pursuant to, in
connection with, or simultaneously with this Agreement, or any breach of this
Agreement or any such document or instrument shall be settled by arbitration in
accordance with the rules then in effect of the American Arbitration Association
or any successor thereto.  The arbitrator may grant injunctions or other relief
in such dispute or controversy.  The decision of the arbitration shall be final,
conclusive and binding on the parties to the arbitration.  Judgment may be
entered on the arbitrator's decision in any court having jurisdiction.  Each
party in such arbitration shall pay their respective costs and expenses of such
arbitration and all the reasonable attorneys' fees and expenses of their
respective counsel.




10.17

Choice of Law.  This Agreement and its application shall be governed by the laws
of the State of Nevada.







(SIGNATURE PAGE TO FOLLOW)




 





12










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives, all as of the date first written above.







Grand Motion, Inc.













By:

/s/ Jim Akrivos

Jim Akrivos

President

                      













Biomedical Implant Technologies Ltd.













By:  

/s/ Mislav Pavelic

Mislav Pavelic

President




Shareholders










_/s/ Mislav Pavelic__________

Mislav Pavelic










_/s/ Shawn Pecore___________

Shawn Pecore

(and as to Article 6.2)








13





